Citation Nr: 1015063	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.

2.  Entitlement to an extraschedular evaluation in excess of 
40 percent for service connected back disability, to include 
residuals of a fracture of the second lumbar vertebra (L-2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision of August 2003, which granted 
service connection for a lumbar spine disability (diagnosed 
as fracture, transverse process, L-2, lumbar spine), 
evaluating it at 40 percent, and denied service connection 
for prostate cancer.  The Veteran initially requested a Board 
hearing on this matter, but subsequently withdrew that 
request in writing in July 2005 and again in January 2007.  
38 C.F.R. § 20.704(e).  He testified at an RO hearing in 
October 2005.

In a DECISION/REMAND dated in January 2008, the Board denied 
an evaluation in excess of 40 percent for the Veteran's 
service-connected low back condition, on a schedular basis, 
but remanded the issue of an extraschedular rating for 
referral to the appropriate officials for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  In addition, service connection for prostate 
cancer was remanded for further development.  

The issue of entitlement to an extraschedular rating for 
service connected back disability is herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the appellant.




FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic 
of Vietnam, or in Korea during the time Agent Orange was used 
in Korea, and has not otherwise been shown to have been 
exposed to Agent Orange while on active duty.

2.  Prostate cancer was first manifested many years following 
the Veteran's separation from service, and is unrelated to 
any in-service events.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a letter dated in March 2008, the RO notified the Veteran 
of the information necessary to substantiate the service 
connection claim on appeal, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claim based on 
Agent Orange exposure. He was also provided with information 
regarding ratings and effective dates, as to all claims on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This letter was not sent until after the initial adjudication 
of the claims.  However, subsequently, the claim was 
readjudicated, and a supplemental statement of the case was 
provided in October 2009, thus correcting the timing defect.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

The Board also concludes VA's duty to assist has been 
satisfied.  Service treatment and personnel records have been 
obtained, and the service department verified that there was 
no evidence that the Veteran had been exposed to herbicides.  
All identified VA and private treatment records.  The 
appellant has not identified any other potentially relevant 
records, and, in April 2008, in response to the VCAA notice 
letter, the Veteran said he had no further information or 
evidence to provide.  A VA medical examination is not 
warranted because there is no competent, credible evidence of 
service incurrence or of exposure to Agent Orange in service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  He 
testified at an RO hearing in October 2005.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, such as 
malignant tumors, will be rebuttably presumed if manifest to 
a compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  To establish service connection, a veteran 
must show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the current disability and 
the in-service disease or injury (or in-service aggravation), 
"the so-called 'nexus' requirement." Holton v. Shinseki, 
557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service medical records do not show the presence of prostate 
cancer in service.  Many years subsequent to service, VA 
medical records show that biopsies in May 2002 confirmed the 
presence of prostate cancer.  In August 2002, the Veteran 
underwent a radical prostatectomy, with a final diagnosis of 
prostate cancer.  There is no competent evidence of the 
presence of prostate cancer until many years after service, 
or relating prostate cancer to service, nor was prostate 
cancer shown to have been manifested to a compensable degree 
within one year following the veteran's separation from 
service.  

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection based on 
exposure to herbicide agents (e.g., Agent Orange) in Vietnam 
will be presumed for certain specified diseases, including 
prostate cancer, which are first manifest after service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, it is not alleged or shown that the Veteran served 
on active duty in Vietnam, and thus the legal presumption of 
service connection for certain conditions does not apply.  

The Veteran contends, however, that while stationed in the 
Panama Canal Zone, he was exposed to Agent Orange.  He was 
stationed in the Panama Canal Zone from July 1968 to February 
1970.

Where the use of Agent Orange has been confirmed in other 
locations, VA has taken the position that the relevant 
presumptions should be applied, on a factual basis.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, § C, para.10; see 
Combee v. Brown, 34 F.3d 1039, 1040 (1995); Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  In other words, if the 
Veteran establishes that he was exposed to Agent Orange, the 
disease presumptions would apply.  If he is found to have 
been present in a location, at a time during which VA 
acknowledges that Agent Orange was used, the presumption-of-
exposure provision would be applied as well.  Otherwise, 
exposure must be established as a factual matter.  See Stefl, 
supra.  

In an August 2002 letter, and in a longer letter dated in 
January 2004, the Veteran recounted his duties while serving 
in Panama, which included attachment to a testing group named 
"Pot Led."  He recalled that one of the training areas to 
which he had to drive often did not have any grass or 
underbrush growing about it, which was very unusual in that 
area, and he believes that Agent Orange was used there.  At 
his October 2005 Decision Review Officer (DRO) hearing, the 
veteran testified that during his service in Panama, he had 
been exposed to Agent Orange, which had been used to kill 
elephant grass. 

In support of this assertion, the Veteran has offered 
additional lay evidence, in the form of a buddy statement 
corroborating this impression as well as newspaper articles 
indicating that military personnel had stated that Agent 
Orange had been used in testing performed in Panama in the 
1960s and 1970s.  Specifically, a September 2005 letter from 
the Veteran's comrade in Panama, T.J.F., indicates that he 
observed personnel spraying some sort of chemical along the 
fence lines from time to time.  Although T.J.F. stated that 
he did not know what substance the spray consisted of, he 
observed that grass and other shrubbery died if sprayed.  
T.F.J. reported that he had heard individuals refer to the 
use of Agent Orange in the Canal Zone about a lookout hill 
and in the area where the military conducted land mine 
testing.  He also attested that a group of soldiers, named 
"POT LID," worked around those areas, and that the Veteran 
had belonged to that group.

The Veteran submitted newspaper articles from the Dallas 
Morning News (in August 1999), alleging that the United 
States had tested herbicides, such as Agent Orange, in Panama 
during the 1960s and 1970s.  Other newspaper articles also 
allege that the military used Agent Orange and other 
herbicides in Panama during the 1960s and 1970s.

However, the service department has stated that there is no 
record that the Veteran was exposed to herbicides in service.  
Moreover, DoD has not acknowledged having used herbicides 
such as Agent Orange in the Panama Canal Zone, unlike other 
areas, such as Korea, where the military has admitted that 
Agent Orange was used.  According to the articles, Panama has 
unsuccessfully sought to obtain confirmation of Agent Orange 
use by the U.S. military.   

The evidence of use in the Canal Zone consists of the 
Veteran's statements, as well as statements from other 
servicemen, who recall herbicide sprays being used.  In 
addition, the news articles speculate that Agent Orange was 
used.  However, neither the government of Panama nor the 
United States has been able to confirm that Agent Orange was 
used in the Canal Zone, let alone during the time that the 
Veteran was stationed there.  The evidence that Agent Orange 
was used is therefore speculative and circumstantial, and is 
insufficient to place the evidence in approximate balance so 
as to invoke the reasonable-doubt doctrine.  Service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See, e.g., Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence 
which does little more than suggest possibility of in-service 
causation is insufficient to establish service connection).  
Accordingly, the Board finds that the Veteran was not exposed 
to Agent Orange in service, including in the Panama Canal 
Zone. 

In view of the foregoing, since prostate cancer was first 
manifested many years after service and there is no other 
basis to connect the onset of the condition to service, the 
Board finds that the preponderance of the evidence is against 
the claim.  Consequently, the Board finds that the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for prostate cancer must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for prostate cancer is denied.


REMAND

In the decision dated in January 2008, the Board denied an 
evaluation in excess of 40 percent for the Veteran's service-
connected low back disorder, on a schedular basis, but 
remanded the issue of an extraschedular rating for referral 
to the appropriate officials for consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
However, these remand instructions were overlooked.  Board 
remand instructions are neither optional nor discretionary, 
and full compliance is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Subsequent to the prior remand, however, the United States 
Court of Appeals for Veterans Claims has set forth a three-
step analysis which provides additional guidance in 
determining whether referral for extras-chedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  According to Thun, the initial step is a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the Rating Schedule for that 
disability.  Id.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the Rating Schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, for 
completion of the third step - a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran written 
notification specific to the claim for an 
extras-chedular rating for his back 
disability under 38 C.F.R. § 3.321(b)(1), 
to include informing him of the relevancy 
of any evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by his 
back disability.  See Thun discussion, 
above.

2.  Thereafter, refer the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation for the 
Veteran's service connected back 
disability. 38 C.F.R. § 3.321(b) (2009).

3.  Then, if the decision remains adverse 
to the Veteran, issue an appropriate SSOC 
and provide an opportunity to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


